PER CURIAM.
This cause having been orally argued before the court, the briefs and record on appeal having been read and given full consideration, and appellant having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed. Brown v. Tanner (Fla.App.1964), 164 So.2d 848; Pearson v. St. Paul Fire and Marine Ins. Co. (Fla.App.1966), 187 So.2d 343; Hankerson v. Wilcox (Fla.App.1965), 173 So.2d 747; Keller v. Florida Power & Light Company (Fla.App.1963), 156 So.2d 775.
CARROLL, DONALD K., Acting C. J., WIGGINTON, J., and McLANE, RALPH M., Associate Judge, concur.